The plaintiff in error, P.M. Vick, was convicted at the November, 1912, term of the county court of Muskogee county, on a charge of having unlawful possession of intoxicating liquors with intent to sell the same, and his punishment fixed at a fine of $150 and imprisonment in the county jail for a period of 30 days. From a careful examination of the record we are unable to find error sufficient to justify a reversal of this judgment. Under the proof introduced at the trial we cannot say as a matter of law that the conviction was contrary to the evidence. The credibility of the witnesses and the reasonableness of their testimony is a question for the jury. It is clear from the proof that the accused did have possession *Page 395 
of liquor, and that the place where it was found in his possession was a "joint" or place where intoxicating liquors were sold. The explanation given by the accused, along with the other testimony, went to the jury, and they found against his contention. This was entirely within their province, and their judgment on the question of fact is final. The judgment is affirmed.